DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,039,320. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely broaden the parent case as shown below.
With respect to Claim 1:
Instant Application - 17/222,365
Parent – US 11,039,320
1. A computerized method for providing a distributed core framework for a voice and data network, the method comprising:
1. A computerized method for providing a distributed core framework for a voice and data network, the method comprising:
executing a control plane comprising a set of control plane components associated with the control plane, comprising:
executing a control plane comprising a set of control plane components associated with the control plane, comprising:
executing the set of control plane components using a set of virtual machines running on a set of computing devices;
executing the set of control plane components using a set of virtual machines running on a first set of computing devices associated with the control plane;
and providing a first network interface for the control plane to the voice and data network, wherein the first network interface is shared by the set of control plane components;
and providing a first network interface for the control plane to the voice and data network, wherein the first network interface is shared by the set of control plane components;
executing a data plane comprising a set of data plane components associated with the data plane, comprising:
executing a data plane comprising a set of data plane components associated with the data plane, comprising:
executing the set of data plane components using a set of virtual machines running on the set of computing devices;
executing the set of data plane components using a set of virtual machines running on a second set of computing devices associated with the data plane;
and providing a second network interface for the data plane to the voice and data network, wherein the second network interface is shared by the set of data plane components;
and providing a second network interface for the data plane to the voice and data network, wherein the second network interface is shared by the set of data plane components;
executing a network function virtualization orchestration layer to coordinate execution of the set of control plane components and the set of data plane components;
executing a network function virtualization orchestration layer to coordinate execution of the set of control plane components and the set of data plane components;
receiving, via the first network interface, a session request from a remote device;
receiving, via the first network interface, a session request from a remote device;
processing, using a first control plane component from the set of control plane components, the session request to configure a selected data plane component from the set of data plane components to handle a session created for the session request, such that the selected data plane component is in direct communication with the remote device using the second network interface to handle the session.

processing, using a first control plane component from the set of control plane components, the session request to configure a selected data plane component from the set of data plane components to handle a session created for the session request, such that the selected data plane component bypasses the network function virtualization orchestration layer and can directly communicate with the remote device using the second network interface to handle the session.


With respect to Claim 1, the claim is rejected as they merely broaden the scope of Claim 1 of parent case as shown by the table above.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art.
With respect to Claim 2, claim 2 corresponds to claim 2 of the parent case.
With respect to Claim 3, claim 3 corresponds to claim 3 of the parent case.
With respect to Claim 4, claim 4 corresponds to claim 4 of the parent case.
With respect to Claim 5, claim 5 corresponds to claim 5 of the parent case.
With respect to Claim 6, claim 6 corresponds to claim 6 of the parent case.
With respect to Claim 7, claim 7 corresponds to claim 7 of the parent case.
With respect to Claim 8, claim 8 readds limitaitons previously removed from independent Claim 1 of the instant application and are present in the parent case.
With respect to Claim 9, claim 9 corresponds to claim 9 of the parent case.
With respect to Claim 10, claim 10 corresponds to claim 10 of the parent case. 
With respect to Claims 11-15, claims 11-15 are the apparatus that corresponds to the method of claims 1-10
With respect to Claims 16-20, claims 16-20 are the computer readable medium that corresponds to the method of claims 1-10

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442